UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JASON P. ARAGON,                                  §
                                                  §
                Movant,                           §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:16-CV-41
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §

                    MEMORANDUM ORDER ADOPTING THE
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Movant, Jason P. Aragon, proceeding pro se, filed this motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying the motion to vacate, set aside, or correct

sentence filed pursuant to 28 U.S.C. § 2255.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.
       In addition, the court is of the opinion movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires movant to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, movant need not

establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of movant, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       In this case, the movant has not shown that the issues are subject to debate among jurists

of reason or worthy of encouragement to proceed further. As a result, a certificate of appealability

shall not. issue in this matter.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 28th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
